TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00555-CR



                                       John Terry, Appellant

                                                   v.

                                    The State of Texas, Appellee


               FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
        NO. C-1-CR-11-202939, HONORABLE JOHN LIPSCOMBE, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant filed his notice of appeal on September 3, 2014. His brief was due on

June 8, 2015. On June 17, 2015, this Court informed appellant’s counsel that appellant’s brief was

overdue and that we would refer the matter to the trial court for a hearing if we did not receive a

response by June 29, 2015.

                To date, appellant’s brief has not been filed and his appointed counsel has not

responded to our notice. We therefore abate this appeal and remand the case to the trial court. The

trial court shall conduct a hearing to determine whether appellant wishes to pursue this appeal and,

if so, whether counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2), (3). If necessary,

the trial court shall appoint substitute counsel who will effectively represent appellant in this appeal.

The trial court shall make appropriate written findings and recommendations. See Tex. R. App. P.
38.8(b)(2), (3). Following the hearing, which shall be transcribed, the trial court shall order the

appropriate supplemental clerk’s and reporter’s records—including all findings and orders—to be

prepared and forwarded to this Court no later than September 11, 2015. See Tex. R. App. P.

38.8(b)(3).

               It is so ordered this 12th day of August, 2015.



Before Justices Puryear, Goodwin, and Bourland

Abated and Remanded

Filed: August 12, 2015

Do Not Publish




                                                 2